Per Ouriam:

No error was committed in refusing the c'hange of venue. There was little in the testimony tending to prove local prejudice or that a fair and impartial trial could not be had in Hamilton county. At least, it cannot be said that the court abused its discretion in denying the application.
There is sufficient proof of the ownership of the cattle by Earlie Overton to sustain the findings and judgment.
There was no such confusion of theories in the case as to give any good reason for complaint, nor do we find anything, material in the objections to rulings on testimony. The case was fairly submitted on the instructions, and the judgment will be affirmed.
Mason, J., not sitting, having been of counsel.